Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement  (IDS)
The references listed on the IDS forms (Form PTO-1449) (filed 10/26/2020 and 7/2/2021) are proper and have been considered.

The references/documents “Notice of Allowance of US application 16/017,315 mailed 8/28/2019”, “Notice of allowance of US application 16/017,315 mailed 12/11/2019”, and “Response to Rule 312 mailed 1/2/2020” were filed on 10/26/2020.  Such references fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because these references have not be listed on an IDS Form (Form PTO-1449).  These references have been placed in the application file, but the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-17, (18 & 19) and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18, 19 and 20 of U.S. Patent No. 10,629,288, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘288 substantially teaches the claimed invention.  The Patent ‘288 does not precisely teach the first memory device and the first allowable error threshold.  The Patent ‘288 does suggest the “memory device” and the “allowable error threshold” (column 29, lines 36-37 and 43-44).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent ‘288’s memory device would have been named as a “first memory device”, and Patent ‘288’s allowable error threshold would have been named as a “first allowable error threshold”.  One having ordinary skill in the art would be motivated to do so because naming Patent’s memory device and Patent ‘288’s allowable error threshold as a “first memory device” and  a “first allowable error threshold”, respectively, would have not changed the contents of Patent’s 288’s memory device and Patent ‘288’s allowable error threshold.

Claims (2 & 4 & 5) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,629,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘288 substantially teaches the claimed invention.  The Patent ‘288 does not precisely teach the first memory device and the first allowable error threshold.  The Patent ‘288 does suggest the “memory device” and the “allowable error threshold” (column 28, lines 9-10 and 16-17).  It would have first memory device”, and Patent ‘288’s allowable error threshold would have been named as a “first allowable error threshold”.  One having ordinary skill in the art would be motivated to do so because naming Patent’s memory device and Patent ‘288’s allowable error threshold as a “first memory device” and  a “first allowable error threshold”, respectively, would have not changed the contents of Patent’s 288’s memory device and Patent ‘288’s allowable error threshold.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
	At line 5, the term “an (new) allowable error threshold” is confusing.  (a) It is not sure whether this term should be a new allowable error threshold, or referring back to the (same) allowable error threshold (as previously recited at line 5 of claim 2).  (b) What are the 
	Due to the confusing above, at lines 6-7, the term “the allowable error threshold” is confusing because it is not clear whether this term should refer back to the allowable error threshold in claim 2, or the (new) allowable error threshold in claim 3.

Claim 10:
	At lines 17-18, the term “the allowable error threshold” lacks antecedent basis.  It is not clear whether this term should be referred back to “the first allowable error threshold”.

Claims 11-20:
	These claims are rejected because they depend on claim 10 and contain the same problems of indefiniteness.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. US 2016/0218740 – Parthasarathy et al. – Estimating an error rate associated with memory.
b. US 2019/0088336 – Lin et al. - Decoding method, memory controlling circuit unit and memory storage device.
c. US 9,478,303 – Parker – System and method for measuring data retention in a non-volatile memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE T. TU/Primary Examiner, Art Unit 2111